Citation Nr: 0027000	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-09 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for right ankle 
disability.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
nerve laceration of the left index finger.

4.  Entitlement to an evaluation in excess of 10 percent for 
left retropatellar pain syndrome.

5.  Entitlement to a compensable evaluation for bilateral 
hallux valgus.

6.  Entitlement to a compensable evaluation for lumbar 
strain.

7.  Entitlement to a compensable evaluation for left ankle 
disability.

8.  Entitlement to a compensable evaluation for right thigh 
disability.

REPRESENTATION

Appellant represented by:	John Stevens Berry, attorney-
at-law


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to June 1998.  
This case came before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

A September 1998 rating decision denied entitlement to 
service connection for right ankle disability and right knee 
disability and granted entitlement to service connection for 
nerve laceration of the left index finger, left retropatellar 
pain syndrome, bilateral hallux valgus, left ankle 
disability, lumbar strain, and right thigh disability.  A 10 
percent evaluation was assigned for nerve laceration of the 
left index finger and left retropatellar pain syndrome and 
noncompensable evaluations were assigned for bilateral hallux 
valgus, left ankle disability, lumbar strain, and right thigh 
disability; all evaluations were effective July 1, 1998.  The 
veteran timely appealed this rating action.

The issues of entitlement to an evaluation in excess of 10 
percent for left retropatellar pain syndrome and for 
compensable evaluations for lumbar strain, left ankle 
disability, and right thigh disability will be addressed in 
the remand portion of this action.



FINDINGS OF FACT

1.  The veteran's claims for service connection for right 
ankle disability and right knee disability are plausible.

2.  There is no more than mild incomplete paralysis of the 
median nerve of the left index finger.

3.  The veteran has hallux valgus of both great toes with 
bilateral toe pain; neither the right nor left hallux valgus 
has been operated on and neither is equivalent to amputation 
of the great toe.


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for right 
ankle disability and for right knee disability are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for nerve laceration of the left index finger have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8515 (1999).

3.  The criteria for a compensable evaluation for bilateral 
hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.31,
4.71a, Diagnostic Code 5280 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000).  

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of well-grounded claims.  If 
she has not, her claims must fail, and VA is not obligated to 
assist her in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet.App. 136 (1994); Grottveit v. Brown, 
5 Vet.App. 91, 92 (1993); Tirpak v. Derwinski, 2 Vet.App. 
609, 610-11 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.

The veteran was given a VA general medical examination in 
March 1998, which was prior to service discharge in June 
1998.  The diagnoses included bilateral ankle pain with 
stress reactions and bilateral retropatellar pain syndrome.  
No subsequent medical evidence is on file.  These diagnoses 
of current disability shortly before service discharge 
establish that the veteran's claims are plausible and thus 
well grounded.

Original Ratings

As a preliminary matter, the Board finds that the veteran's 
claims for an evaluation in excess of 10 percent for nerve 
laceration of the left index finger and for a compensable 
evaluation for bilateral hallux valgus are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all available evidence necessary for an 
equitable disposition of these claims has been obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The veteran's rating claims are original claims that were 
placed in appellate status by a Notice of Disagreement 
expressing disagreement with an initial rating award.  The 
rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).



A.  Left index finger

Service medical records reveal that the veteran lacerated her 
left index finger in early 1995, requiring stitches.  

On VA examination in March 1998, the veteran's complaints 
included sensory nerve damage to the left index finger with 
hypesthesia.  It was noted that she is right-handed.  
Physical examination revealed nontender scarring over the 
lower aspect of the left index finger with full range of 
motion of the finger.  It was noted that the left index 
finger was significant for hypesthesia to light touch and 
two-point discrimination as compared to the right.  
Hypesthesia of the left index finger secondary to nerve 
laceration was diagnosed.

The veteran's left index finger disability is assigned a 10 
percent evaluation under Diagnostic Code 8515 for mild 
incomplete paralysis of the median nerve.  A 10 percent 
evaluation is warranted for mild incomplete paralysis of the 
median nerve of either upper extremity.  A 20 percent 
evaluation requires moderate incomplete paralysis of the 
median nerve of the major upper extremity.  38 C.F.R. Part 4, 
Diagnostic Code 8515.  The term "incomplete paralysis" used 
in reference to evaluation of peripheral nerve injuries 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration. When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a (1999).  

As noted above, there is full range of motion of the left 
index finger, and the only abnormality noted is hypesthesia.  
Since the functional impairment is limited to the veteran's 
left index finger and the involvement is wholly sensory, a 
rating in excess of 10 percent is not warranted.  38 C.F.R. 
§ 4.7.

B.  Bilateral hallux valgus

X-rays of the feet in service in February 1997 showed mild 
hallux valgus of both feet with borderline widening of the 
right intermetatarsal angle and plantar calcaneal spur 
formation on the left.  The assessment in October 1997 was 
hallux valgus, right greater than left.

On VA examination in March 1998, the veteran's complaints 
included bilateral hallux valgus, with left greater than 
right toe pain.  Physical examination revealed hallux valgus, 
greater on the right, with the right at 35 degrees and the 
left at 15 degrees.  Bilateral hallux valgus was diagnosed. 

Although the RO assigned a noncompensable evaluation for 
bilateral hallux valgus under Diagnostic Code 5281, this code 
is for hallux rigidus; since the veteran has hallux valgus 
rather than hallux rigidus, the disability should be rated 
under Diagnostic Code 5280.  A 10 percent evaluation is 
assigned for unilateral hallux valgus if it has been operated 
on, with resection of the metatarsal head, or if it is 
severe, if equivalent to amputation of the great toe.  
38 C.F.R. § 4.71a, Diagnostic Code 5280.

X-rays of the feet in February 1997 showed mild hallux valgus 
of both feet with borderline widening of the right 
intermetatarsal angle and plantar calcaneal spur formation on 
the left.  However, there has not been any surgery on either 
great toe; and the hallux valgus has been described as mild.  
There is no medical evidence of severe hallux valgus that is 
equivalent to amputation of the great toe.  Consequently, the 
veteran's bilateral hallux valgus does not warrant either 
separate compensable evaluations, as contended in the 
veteran's substantive appeal, or a single compensable 
evaluation.


ORDER

The Board having determined that the claims for service 
connection for right ankle disability and for right knee 
disability are well grounded, the appeal is granted to this 
extent.

Entitlement to an evaluation in excess of 10 percent for 
nerve laceration of the left index finger is denied.
Entitlement to a compensable evaluation for bilateral hallux 
valgus is denied.


REMAND

Since the veteran's claims for service connection for right 
ankle disability and right knee disability are well grounded, 
VA has a duty to assist her in the development of the claims.  
38 U.S.C.A. § 5107(a).  Although the March 1998 VA 
examination report is sufficient to establish that the 
veteran's claims are plausible, the Board has not found this 
report to be adequate to establish the veteran's entitlement 
to service connection for the disabilities at issue because 
the examiner did not identify the etiology of the veteran's 
pain.

With respect to the issues of entitlement to an evaluation in 
excess of 10 percent for service-connected left retropatellar 
pain syndrome and entitlement to compensable evaluations for 
service-connected lumbar strain, left ankle disability, and 
right thigh disability, the Board notes that the medical 
evidence on file does not include an adequate assessment of 
functional impairment of these disabilities, as required by 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

In light of the above, additional development is needed prior 
to final adjudication.  Consequently, this case is REMANDED 
to the RO for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to any pending claim.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file.

2.  After the above, the RO should 
arrange for a VA examination of the 
veteran by a physician with appropriate 
expertise to determine the nature and 
etiology of any current right ankle and 
right knee disabilities and to determine 
the current severity of the veteran's 
service-connected left retropatellar pain 
syndrome, lumbar strain, left ankle 
disability, and right thigh disability.  
The claims folder, including a copy of 
this REMAND, must be made available to 
the examiner for study, and the 
examination report must reflect that the 
claims folder was reviewed.  Any 
necessary tests or studies should be 
conducted, and all findings should be 
reported in detail.  After review of all 
of the material in the claims file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any currently present right ankle or 
right knee disability is etiologically 
related to service.

The examiner should also describe all 
symptomatology due to the service-
connected disabilities noted directly 
above.  In reporting the results of range 
of motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  Tests of 
joint movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The examiner should 
provide an opinion on the impact of the 
service-connected disabilities on the 
veteran's ability to work.  The rationale 
for each opinion expressed should also be 
provided.

3.  Thereafter, the RO should review the 
claims folder and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the claims of 
entitlement to service connection for 
right ankle disability and for right knee 
disability and the claims for an 
evaluation in excess of 10 percent for 
left retropatellar pain syndrome and for 
compensable evaluations for lumbar 
strain, left ankle disability, and right 
thigh disability, to include 
consideration of 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.40, and 4.45.

4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and her 
representative with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals


 



